IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                             NOS. WR-87,500-02 & WR-87,500-03


                            EX PARTE LARRY COLE, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1453080-A & 1453081-A IN THE 185TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-five years’ imprisonment in each cause. He did not appeal his

convictions.

       Applicant contends that his trial counsel rendered ineffective assistance, that his plea was

involuntary, that there was no evidence to convict him, and that he was incompetent to stand trial.

       On June 5, 2017, an order designating issues was signed by the trial court ordering trial

counsel to submit an affidavit in response to Applicant’s claims. No such affidavit is in the record,
                                                                                                     2

nor are there any findings of fact. We remand this application to the 185th District Court of Harris

County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: May 22, 2019

Do not publish